                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

VICTORIA MARIE PHILLIPS                  *
                   PLAINTIFF             *
V.                                       *
                                         *
ARKANSAS DEPARTMENT OF                   *         CASE NO. 4:18CV00281 SWW
PARKS AND TOURISM                        *
                 DEFENDANT               *


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH PREJUDICE.


     IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2019.

                                             Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
